DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 1-6 and 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Veca et al. (US PAT 10,737,549), hereinafter Veca, in view of Berkcan et al. (US PUB 2014/0260669), hereinafter Berkcan.

With respect to claim to claim 1, Veca discloses an anti-pinching system comprising: one or a plurality of unsealed elastomeric tubing portions (See the abstract of Veca); and at least one pressure sensor (See Col. 4, lines 60-61 of Veca) in communication with said one or more elastomeric tubing portions (See Col. 4, lines 60-61 of Veca) but fails to disclose where said pressure sensor is configured to detect a pressure rise of 10 pascals or less over a period of time of 2.0 milliseconds or less. However, Berkcan does disclose where said pressure sensor is configured to detect a pressure rise of 10 pascals or less over a period of time of 2.0 milliseconds or less (See figure 12 of Berkcan). Furthermore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the device as disclosed by Veca to include the features as disclosed by Berkcan because doing so enables precision pressure sensing capabilities.
With respect to claim 2, the combination of Veca and Berkcan discloses the anti-pinching system of claim 1 further including a controller (See paragraph [0031] of Berkcan) in electrical communication with a moving closing element and capable of instructing said moving closing element to stop moving or return to an open position (See [508] in figure 5 of Berkcan in view of paragraphs [0049] and [0050] of Berkcan).
With respect to claim 3, the combination of Veca and Berkcan discloses the anti-pinching system of claim 1 wherein said elastomeric tubing portion comprises one of ethylene-propylene diene monomer elastomer, polyurethane, polyester, polysiloxane, fluroelastomer or flurosilicon elastomer (See the abstract of Veca).
With respect to claim 4, the combination of Veca and Berkcan discloses the anti-pinching system of claim 1 wherein said one or plurality of elastomeric tubing portions has a wall thickness in the range of 0.10 inches to 0.30 inches (See the wall thickness shown in figure 2 of Veca).
With respect to claim 5, the combination of Veca and Berkcan discloses the anti-pinching system of claim 1 wherein said one or plurality of elastomeric tubing portions defines an unsealed cavity having a hydraulic diameter in the range of 0.1 inch to 1.0 inch (See the wall thickness shown in figure 2 of Veca in view of Col. 3, lines 41-49 of Veca).
With respect to claim 6, the combination of Veca and Berkcan discloses the anti-pinching system of claim 1 wherein said one or plurality of elastomeric tubing portions has a length in the range of 30.0 inches to 50.0 inches (See the tube length in figure 1 of Veca).
With respect to claim 9, Veca discloses a method for detecting a pinch condition for a movable closing element that engages into a cavity for said closing element, comprising: measuring within one or a plurality of unsealed elastomeric tubing portions (See the abstract of Veca) but fails to disclose tubing portions positioned between said moving closing element and said cavity, a pressure rise of 10 pascals or less over a period of time of 2.0 milliseconds or less and identifying a pinch condition as a consequence of said pressure rise. However, Berkcan does disclose tubing portions positioned between said moving closing element and said cavity (See [508] in figure 5 of Berkcan in view of paragraphs [0049] and [0050] of Berkcan), a pressure rise of 10 pascals or less over a period of time of 2.0 milliseconds or less and identifying a pinch condition as a consequence of said pressure rise (See figure 12 of Berkcan). Furthermore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the device as disclosed by Veca to include the features as disclosed by Berkcan because doing so enables precision pressure sensing capabilities.


Allowable Subject Matter

Claims 7 and 8 are allowed.

The following is a statement of reasons for the indication of allowable subject matter:  

With respect to claim 7, the prior art of record neither shows nor suggests the combination of structural elements comprising: one or a plurality of unsealed elastomeric tubing portions positioned between said moving vehicle door and vehicle door perimeter cavity; and at least one pressure sensor in communication with said one or more elastomeric tubing portions where said pressure sensor is configured to detect a pressure rise of 10 pascals or less over a period of time of 2.0 milliseconds or less.
Claim 8 depends from allowed claim 7 and is therefore also allowed.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. US PUB 20090100604 discloses a method of inflating, in alternating manner, a support device having inflatable cells, and a device for implementing the method.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TEMILADE S RHODES-VIVOUR whose telephone number is (571)270-5814. The examiner can normally be reached M-F (flex schedule).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Huy Phan can be reached on 571-272-7924. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/TEMILADE S RHODES-VIVOUR/               Examiner, Art Unit 2858                                                                                                                                                                                         
/JERMELE M HOLLINGTON/               Primary Examiner, Art Unit 2858